Citation Nr: 0714260	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  02-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1949 to February 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified before the undersigned at a Board 
hearing in October 2003.  A transcript of that hearing is 
associated with the claims folder.  

In December 2004, the Board remanded the matter for further 
development.  

The Board issued a previous decision in September 2005 in 
which it denied entitlement to service connection for 
residuals of a left shoulder injury.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision issued in November 
2006, the Court vacated the Board decision and remanded the 
case to the Board for readjudication.  By letter dated March 
2007, the Board advised the veteran and his representative 
that they had additional time in which to supplement the 
record before the Board.  A response received from the 
veteran's representative in April 2007 has been associated 
with the claims folder.  The case is again ready for review 
by the Board.    


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  

In its November 2006 Memorandum Decision, the Court ruled 
that the Board did not make the requisite findings to support 
its conclusion that the veteran was not entitled to a medical 
examination for his claimed left shoulder disorder.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  As 
such, the Board finds that a VA orthopedic examination is in 
order to consider all relevant medical evidence and determine 
the nature and etiology of any left shoulder disorder 
present.  In addition, the RO should attempt to obtain any VA 
outpatient treatment records that have been generated since 
December 2004, the date of the last outpatient treatment 
record associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
records from the Overton Brooks VA Medical 
Center in Shreveport, Louisiana, dated 
from December 2004 to the present.  If no 
such records exist for this period of 
time, a statement to that effect is 
required and must be associated with the 
claims folder.

2.  The RO should then arrange for the 
veteran to be scheduled for a VA 
orthopedic examination.  The claims folder 
must be made available to the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  The 
examiner should determine the nature and 
etiology of any left shoulder disorder 
present.  Based on findings from the 
physical examination and review of the 
claims folder, the examiner is asked to 
provide a medical opinion responding to 
the following question: Is it at least as 
likely as not (1) that a chronic disorder 
of the veteran's left shoulder had its 
onset in service, or (2) that any current 
left shoulder disorder is otherwise 
related to service or any event that took 
place therein?  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  In providing this opinion, the 
examiner should discuss the veteran's 
testimony from his October 2003 Board 
hearing in which he claimed to have been 
involved in a vehicular accident while in 
service and opine as to whether that 
alleged incident may have caused or 
contributed to any current left shoulder 
disorder.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, to 
include consideration of all evidence 
received by the RO or the Board.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




